UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 10-Q/ Amendment No. 1 x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2009 ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 001-33300 ALL AMERICAN PET COMPANY, INC. (Exact name of registrant as specified in its charter) Maryland 91-2186665 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 9601 Wilshire Blvd., Suite M200 Beverly Hills, California (Address of principal executive offices) (Zip Code) Registrant's telephone number:(310) 424-1600 Securities registered under Section 12(b) of the Act: Common Stock, $0.001 par value (Title of class) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes No  Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes No  Indicate by check mark whether the registrant a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "small reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer Non-accelerated filer (Do not check if a smaller reporting company) Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No  The number of shares of Common Stock, $0.001 par value, outstanding on March 31, 2009, was 51,928,383 shares of Common Stock, no shares of Preferred Stock, and warrants exercisable for 8,437,031 shares of Common Stock. Explanatory Note On January 21, 2010, All American Pet Company Inc. (the “Company”) filed with the Securities and Exchange Commission its Form 10-Q for the quarterly period ended March 31, 2009. This Amendment No. 1 to Form 10-Q (“Amendment No. 1”) of the Company is being filed to reflect corrections to inadvertent errors in the amortization of employee bonus expense and expensing accrued payroll taxes, and the associated penalties and interest in the period that they were assessed instead of in lump sum amounts. These amendments will change the original filing to disclosures on the Condensed Consolidated Statements of Operations (for the Three months ended March 31, 2009) and, as a result of such errors, to Item 2 - “Managements Discussion and Analysis of Financial Condition and Plan of Operation - Results of Operations.” This Amendment No. 1 does not change any other information set forth in the original filing of the Company’s Report on Form 10-Q for the quarterly period ended March 31, 2009. Please see footnote number fourteen (#14). TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements. Balance Sheets of All American Pet Company, Inc. as of March 31, 2009, March 31, 2008 and December 31, 2008 1 Statements of Operations of All American Pet Company, Inc. for the three-month period ended March 31, 2009 and March 31, 2008. 2 Statements of Cash Flows of All American Pet Company, Inc. for the three months ended March 31, 2009 and March 31, 2008. 3 Notes to Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 22 Item 3. Quantitative and Qualitative Disclosures about Market Risks. 29 Item 4T. Controls and Procedures. 29 PART II. OTHER INFORMATION Item 1. Legal Proceedings. 31 Item 1A. Risk Factors. 31 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 31 Item 3. Defaults Upon Senior Securities. 31 Item 4. Submission of Maters to a Vote of Security Holders. 31 Item 5. Other Information. 31 Item 6. Exhibits. 31 Signatures 31 Certifications PART I – FINANCIAL INFORMATION Item 1. Financial Statements ALL AMERICAN PET COMPANY, INC. BALANCE SHEETS RESTATEMENT FOR THE THREE MONTHS ENDED MARCH 31, 2, 2008 March 31, December 31, March 31, ASSETS Cash $ $ $
